[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo v. State, Slip Opinion No. 2017-Ohio-8955.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-8955
THE CITY OF TOLEDO, APPELLEE, v. THE STATE OF OHIO ET AL, APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Toledo v. State, Slip Opinion No. 2017-Ohio-8955.]
Court of appeals’ judgment vacated and cause remanded for application of Dayton
        v. State.
   (Nos. 2016-1136 and 2016-1138―Submitted November 21, 2017―Decided
                                 December 13, 2017.)
     APPEAL from and CERTIFIED by the Court of Appeals for Lucas County,
                          No. L-15-1121, 2016-Ohio-4906.
                                 _________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to the trial court for application of Dayton v. State, ___ Ohio St.3d ___,
2017-Ohio-6909, __ N.E.3d ___.
        O’CONNOR, C.J., and KLATT, FRENCH, and FISCHER, JJ., concur.
        KENNEDY, J., dissents.
        DEWINE, J., dissents, with an opinion joined by O’NEILL, J.
                             SUPREME COURT OF OHIO




       WILLIAM A. KLATT, J., of the Tenth Appellate District, sitting for
O’DONNELL, J.
                                 _________________
       DEWINE, J., dissenting.
       {¶ 2} I dissent from the majority’s decision to vacate the judgment of the
court of appeals and remand this case to the trial court to apply this court’s holding
in Dayton v. State, ___ Ohio St.3d ____, 2017-Ohio-6909, ___ N.E.3d _____. The
only majority holding in Dayton is that R.C. 4511.093(B)(1), 4511.095, and
4511.0912 are unconstitutional; the majority was fractured as to the reasoning
behind the holding, with no position garnering support from four justices. Id. at
¶ 46 (French, J., concurring).
       {¶ 3} The lack of a majority view means there is no guidance to be gleaned
from Dayton—the decision adds nothing but more confusion to our general-law
jurisprudence. The trial court is in no better position now than when it first heard
the case to determine the constitutionality of the provisions it previously addressed
that were not addressed by this court in Dayton. Dayton addressed only three
discrete provisions of 2014 Am.Sub.S.B. No. 342; numerous others were reviewed
by the trial and appellate courts in this case. The provisions not addressed by this
court in Dayton, but at issue in the courts below here, include
   R.C. 4511.093(B)(3), which allows municipalities to issue tickets based upon
    evidence recorded by traffic cameras, but only if they comply with state-
    mandated ticket-issuing requirements;
   R.C. 4511.096(A), which requires that a “law enforcement officer employed by
    a municipality” examine traffic-camera-photo evidence to determine whether a
    violation occurred;
   R.C. 4511.096(B), which makes the fact that a person is the registered owner
    of a vehicle prima facie evidence that the person was operating the vehicle at
    the time of the violation;


                                          2
                                January Term, 2017




   R.C. 4511.096(C), which requires that a ticket be issued within 30 days of a
    violation;
   R.C. 4511.097(A), which limits the fine that may be imposed by a municipality
    for a violation;
   R.C. 4511.097(B), which mandates that a photo-enforcement ticket include,
    among other things, (1) a copy of the recorded images, (2) the badge number
    of the law-enforcement officer present at the camera location at the time of the
    violation, and (3) a statement by a law-enforcement officer that based upon an
    inspection of the recorded images, the motor vehicle was involved in a traffic-
    law violation;
   R.C. 4511.098, which provides rights for those ticketed, including procedures
    to protect owners who were not driving the vehicle at the time of the infraction;
   R.C. 4511.099, which grants an administrative hearing to those wishing to
    contest a photo-enforcement ticket; and
   R.C. 4511.0911(A) and (B), which require manufacturers to certify the
    accuracy of photo-enforcement devices and provide maintenance records.
        {¶ 4} The trial court found all of these provisions unconstitutional, and the
court of appeals affirmed that decision. 2016-Ohio-4906, 56 N.E.3d 997, ¶ 7, 38.
This court has never addressed these provisions, and Ohio municipalities wait to
see whether they must comply with them. Now, they will wait longer—through
another review by the trial court and another review by the appellate court, before
coming back here, presumably for this court to determine whether the lower courts
correctly applied our nonguidance from Dayton.
        {¶ 5} This court should lift the stay on briefing in this case, apply Dayton
where it fits, and address the open issues. We accepted the appeal and should
decide the case.
        O’NEILL, J., concurs in the foregoing opinion.



                                          3
                            SUPREME COURT OF OHIO




                              _________________
       Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor,
Michael J. Hendershot, Chief Deputy Solicitor, Hannah C. Wilson, Deputy
Solicitor, and Halli Brownfield Watson, Assistant Attorney General, for appellants.
                              _________________




                                        4